Per Owriam.
Suit upon an account. Answer. Issue. Trial. Judgment for the plaintiff. There is no bill of exceptions in the record. All instructions refused are presumed not to have been applicable to the case made by the evidence. A state of facts might have been shown rendering those given proper. Those given by the Court, of its own motion, were not numbered; but it does not appear that the Court was requested to number them. 2 R. S. p. 110.
The judgment is affirmed with 10 per cent, damages and costs.